Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 1 of 15 PageID: 4




                  EXHIBIT A
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 2 of 15 PageID: 5




  BERKOWITZ, LICHTSTEIN, KURITSKY,
  GIASULLO & GROSS, LLC
  John C. Messina, Esq. ID: 025411985
  75 Livingston A venue
  Roseland, New Jersey 07068
  P: 973-325-7800 I F: 973-325-7930
  Attorneys for Plaintiff


    CARL LUPIA,                                           SUPERIOR COURT OF NEW JERSEY
                                                          LAW DIVISION - HUDSON COUNTY
                              Plaintiff,
                                                          Docket No. HUD-L-669-19
                     v.
    PORT AUTHORITY TRANS-HUDSON                           Civil Action
    CORPORATION,
                                                                             SUMMONS
                            Defendant.


  From The State of New Jersey To The Defendant(s) Named Above:

  The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
  complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or
  your attorney must file a written answer or motion and proof of service with the deputy clerk of the
  Superior Court in the county listed above within 35 days from the date you received this summons, not
  counting the date you received it. (The address of each deputy clerk of the Superior Court is provided.)
  A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information Statement
  (available from the deputy clerk of the Superior Court) must accompany your answer or motion when it is
  filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address
  appear above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
  you must file and serve a written answer or motion (with fee and completed Case Information Statement)
  if you want the court to hear your defense. If you do not file and serve a written answer or motion within
  35 days, the court may enter a judgment against you for the relief plaintiff demands, plus interest and costs
  of suit. If judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
  or part of the judgment. lf you cannot afford an attorney, you may call the Legal Services office in the
  county where you live. A list of these offices is provided. If you do not have an attorney and are not eligible
  for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral
  Services. A list of these numbers is also provided.

   Dated: February 19, 2019                                   Michelle Smith
                                                             Acting Clerk of the Superior Court

    NAME OF DEFENDANT TO BE SERVED:                   Port Authority Trans-Hudson Corporation c/o Robert
                                                      Hayes, Registered Agent
    ADDRESS OF DEFENDANT TO BE SERVED:                241 Erie Street, Jersey City, New Jersey 07310
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 3 of 15 PageID: 6
          f-!,UD-L-000669-19 02/13/2019 5:18:24 PM Pg 1 of 10 Trans ID: LCV2019276109




   BERKOWITZ, LICHTSTEIN, KURITSKY,
   GIASULLO & GROSS, LLC
   John C. Messina, Esq. ID: 025411985
   75 Livingston Avenue
   Roseland, New Jersey 07068
   P: 973-325-7800 IF: 973-325-7930
   Attorneys for Plaintiff


    CARLLUPIA,                                          SUPERIOR COURT OF NEW JERSEY
                                                        LAW DNISION - HUDSON COUNTY
                           Plaintiff,
                                                        Docket No.
                    V.

    PORT AUTHORITY TRANS-HUDSON                     : Civil Action
                                                    I
    CORPORATION,                                    :
                                                    I
                                                                     COMPLAINT
                                                    :
                                                    I

                          Defendant.                :
                                                    I
                                                    :


           By way of Complaint, plaintiff, Cad Lupia, by and through his attorneys, Berkowitz

   Lichtstein, Kuritsky, Giasullo & Gross, LLC, says:

                                               PARTIES

           1.     Plaintiff Carl Lupia ("Lupia" or "Plaintiff') is a New Jersey resident, residing at 2

   Adriene Comt, Wantage, New Jersey, 07461.

           2.     Defendant Po1t Authority Trans-Hudson Corporation ("PATH" or "Defendant") is

   a wholly owned subsidiary of Port Authority of New York and New Jersey, and has a business

   address for purposes hereoflocated at 1 Path Plaza, Journal Square, Jersey City, New Jersey 07306.

                                        PROCEDURAL HISTORY

           3.      On November 13, 2018, Plaintiff served a Notice of Claim upon the Defendant in

    accordance with N.J.S.A. 32:1-163. Defendant failed to respond.
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 4 of 15 PageID: 7
         ~l)D-L-0_00669-19 02/13/2019 5:18:24 PM Pg 2 of 10 Trans ID: LCV2019276109




           4.     On November 15, 2018, Plaintiff filed a written Charge of Discrimination with the

   Equal Employment Opportunity Commission, which was issued Charge No. 524-2019-304C. On

   November 19, 2018, Plaintiff filed a second Charge of Discrimination with the Equal Employment

   Opportunity Commission, which was issued Charge No. 524-2019-366. A Right to Sue letter has

   not yet been issued in connection with either charge.

                                    FACTUAL ALLEGATIONS

           5.     Lupia has been employed by PATH for a period exceeding fifteen ( 15) years.

           6.     He currently holds the position of Tower Operator.

           7.     His prior position was Operations Examiner.

   Lupia Becomes Disabled as a Result of a Workplace Injmy.

           8.     In the course of performing his duties as Operations Examiner, Lupia suffered a

   workplace injury on February 11, 2015, resulting in spinal injuries and associated disability.

           9.     Lupia became disabled as a result of the aforestated injuries.

           10.    Lupia remained able to pe1fonn the essential functions of his position as Operations

   Examiner with or without a reasonable accommodation.

           11.    PATH placed Lupia on light duty as a reasonable accommodation for his disability.

   PATH Places Lupia on Light Duty until Februa1y 2018.

           12.    Lupia filed a lawsuit against PATH in connection with his injlll'y, seeking to

   recovery for the personal injuries he suffered as a result of the dangerous condition maintained by

   PATH.

           13.    PATH continued Lupia on light duty as a reasonable accommodation for his

   disability throughout the prosecution of the lawsuit.




                                                   -2-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 5 of 15 PageID: 8
          HUD-L-000669-19 02/13/2019 5:18:24 PM Pg 3 of 10 Trans ID: LCV2019276109




           14.     In February 2018, a jury trial was conducted in the lawsuit, which resulted in Lupia

   being awarded a verdict against PATH.

   PATH "Medically Disqualifies" Lupia from the Operations Examiner Position.

           15.     On February 28, 2018, one week following the trial verdict, PATH detennined that

   Lupia was "medically disqualified" from his position as Operations Examiner._

           16.     PATH teiminated Lupia's light duty accommodation.

           17.     Lupia remained able to pe1fom1 the essential functions of the Operations Examiner

   position with or without a reasonable acconunodation.

           18.     PATH lacked an objective medical basis to disqualify Lupia from his position.

           19.     PATH tenni11ated Lupi a from his position as Operations Examiner.

   PATH Fails to Provide Lupia Job Reassignment as a Reasonable Accommodation.

           20.     Lupia requested job reassignment and/or transfer to a vacant position as a

    reas011able accommodation for his disability.

           21.     PATH regularly provides job reassignment as an accommodation to disabled

    employees.

           22.     It would not have constituted an 1mdue hardship for PATH to provide Lupia with

   job reassignment.

           23.     PATH failed to engage in an interactive process to offer Lupia a reasonable

    accommodation.

           24.     Upon in.fo1mation and belief, multiple positions for which Lupia is qualified were

    and have been available within PATH and/or Po1t Authority.

           25.     Upon infonnation and belief, many of those vacant positions were and have been

    closely equivalent to Lupia's prior position in terms of pay, status and other relevant factors.



                                                    -3-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 6 of 15 PageID: 9
          HUD-L-000669-19 02/13/2019 5:18:24 PM Pg 4 of 10 Trans 10: LCV2019276109
           I




          26.     PATH failed to transfer or reassign Lupia into a vacant position which is closely

   equivalent to his prior position.

          27.     PATH failed to engage in a good faith interactive process to determine whether

   Lupia could be transferred into a vacant position as a reasonable accommodation.

           28.    PATH required Lupi a to find and apply to open positions on his own, without

   assistance.

   PATH Fails to Transfer Lupia into Several Vacant Positions for Which He Was Qualified.

           29.     Without assistance from PATII, Lupia identified and applied to several vacant

   positions for which he was qualified and that were closely equivalent to his prior position in terms

   of pay, status and other relevant factors.

           30.    The vacant positions identified and applied to by Lupia included: (I) Train

   Dispatcher; and (2) Assistant Traimnaster (collectively "Equivalent Positions").

           31.     Upon inforn1ation and belief, there were also other vacant positions within PATH

   that Lupia was qualified to perform and which were closely equivalent to his prior position.

           32.     PATH determined that Lupia met the eligibility requirements for the Equivalent

   Positions.

           33.     However, PATH failed to reassign Lupia to the Equivalent Positions.

           34.     Instead, PATH required Lupia to compete, interview and/or take written and oral

   examinations for the Equivalent Positions.

           35.     PATH hired other, non-disabled, individuals into the Equivalent Positions.

   Lupia is Hired as a Tower Operator, a Significantly Inferior Position.

           36.     In addition to the Equivalent Positions, Lupia applied for a position as Tower

   Operator.



                                                   -4-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 7 of 15 PageID: 10
           H,UD-L-~00669-19 02/13/2019 5:18:24 PM Pg 5 of 10 Trans ID: LCV2019276109




            37.      The Tower Operator position is significantly inferior to Lupia's prior position in

    terms of pay, status and other relevant factors.

            38.      PATH required Lupia to compete, interview and take examinations for the Tower

    Operator position.

            39.      In September 2018, PATH hired Lupia into the Tower Operator position.

            40.      In the Tower Operator's position, Lupia's compensation has been significantly

    decreased, he is required to work overnight shifts and he has suffered a significant diminution in

    the non-monetary te1ms of his compe-9-sation.

            41.      Through his transfer to the position of Tower Operator Lupia has been demoted to

    a position of significantly lessor authority.

            42.      Defendant has continued to take adverse actions against Lupia, including subjecting

    him to improper examination requirements, refusing to provide Lupia with accrued benefits, and

    other actions designed to negatively impact the terms and conditions ofLupia's employment.

            43.      There are currently vacant positions which Lupia is qualified to perform within

    PATH, with or without a reasonable accommodation, including: (1) Station Supervisor; and (2)

    Assignment Coordinator.

            44.      Lupi a has requested transfer to these open positions as a reasonable accommodation

    for his disability.

                                         COUNT ONE
                      (Failure to Accommodate Disability in Violation of
     Americans with Disabilities Act, Rehabilitation Act of 1973 and New Jersey Law Against
                                         Discrimination)

            45.      Plaintiff repeats and realleges the allegations set fo1th above as if set forth at

    length herein.




                                                       -5-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 8 of 15 PageID: 11
           H,UD-L-000669-19 02/13/2019 5:18:24 PM Pg 6 of 10 Trans ID: LCV2019276109




           46.      Plaintiffs spinal i.J.~uries and resulting physical limitations constitute disabilities

    under the Americans with Disabilities Act (ADA), Section 504 of Rehabilitation Act of 1973

    ("Rehabilitation Act") and New Jersey Law Against Discrimination ("NJLAD").

           4 7.     Plaintiff provided Defendant with medical documentation suppotting his need for

    a reasonable accommodation.

           48.      At all relevant times, Plaintiff is and has been able to perfo1m the essential functions

    of his position as Operations Examiner with or without a reasonable accommodation, including

    job restmcturing or modification and/or has been able to perfo1m equivalent positions available

    within PATH and/or P01t Authority.

            49.     Plaintiff requested a reasonable accommodation in the form of job restructuring,

    modification, reassignment and transfer to    ru1 equivalent   position and/or light duty.

            50.     Plaintiffs requested accommodations were reasonable and did not impose an

    undue burden on Defendant.

            51.     Defendant failed to_provide Plaintiff with a reasonable accommodation in violation

    of the ADA, Rehabilitation Act and NJLAD.

            52.     Defendant failed to accommodate Plaintiff in violation of the ADA, Rehabilitation

    Act and NJLAD by tenninating his employment as Operations Examiner, and refusing to transfer

    hi.J.n into an equivalent position.

            53.     Defendant failed to engage in a good faith interactive process to determine

    whether Plaintiff could be reasonably accommodated.

            54.     Defendant's actions were motivated by actual malice or were the result of a

    willful and wanton disl'egard for the harm to Plaintiff.

            55.     Defendant caused Plaintiff to suffer economic, physical, and emotional harm.



                                                      -6-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 9 of 15 PageID: 12
          HUD-L-p00669-19 02/13/2019 5:18:24 PM Pg 7 of 10 Trans ID: LCV2019276109




              WHEREFORE, Plaintiff demands judgment against Defendant and seeks damages for

    back pay, front pay, lost benefits, other compensatory damages, emotional distress damages,

    punitive damages, interest, compensation for the negative tax consequences of receiving a damage

    award in the fom1 of a one-time lump sum, attorney's fees, costs of suit, and such other relief that

    the Colllt may deem just and proper.

                                             COUNT TWO
                                      (Retaliation in Violation of
                Americans with Disabilities Act, Rehabilitation Act of 1973 and New Jersey Law
                                            Against Discrimination)

              56.   Plaintiff repeats and realleges the allegations set fmth above as if set forth at length

    herein.

              57.    Plaintiff suffers from a disability as defined by the ADA, Rehabilitation Act and

    NJLAD.

              58.    Plaintiff sought accommodation for his disability in the fo1m of job restructming,

    modification, reassignment and transfer to an equivalent position and light duty.

              59.    Defendant provided Plaintiff with a temporary accommodation in the form of light

    duty and a modified work schedule.

              60.    Defendant retaliated against Plaintiff for requesting and/or obtaining a reasonable

    accommodation in violation of the ADA, Rehabilitation Act and NJLAD.

              61.    Defendant's actions were motivated by actual malice or were the result of a willful

    and wanton disregard for the harm to Plaintiff.

              62.    Defendant caused Plaintiff to suffer economic, physical, and emotional harm.

              WHEREFORE, Plaintiff demands judgment against Defendant and seeks dan1ages for

    back pay, front pay, lost benefits, other compensatory damages, emotional distress damages,

    punitive damages, interest, compensation for the negative tax consequences of receiving a damage


                                                      -7-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 10 of 15 PageID: 13
              HI-JD-L-000669-19 02/13/2019 5:18:24 PM Pg 8 of 10 Trans ID: LCV2019276109




    award in the fo1m of a one-time lump sum, attomef s fees, costs of suit, and such other relief that

    the Comt may deem just and proper.


                                               COUNT THREE
                               (Disability Discrimination in Violation of
                Americans with Disabilities Act, Rehabilitation Act of 1973 and New Jersey Law
                                            Against Discrimination)

              63.    Plaintiff repeats and realleges the allegations set faith above as if set forth at length

    herein.

              64.    Plaintiff suffers from a disability as defined by the ADA, Rehabilitation Act and

    NJLAD.

              65.    Defendant's actions against Plaintiffs outlined above constituted disparate

    treatment of and against Plaintiff, in violation of the ADA Rehabilitation Act and NJLAD.

              66.    As outlined above, Defendant, with discriminatory intent, terminated Plaintiffs

    employment as Operations Exan1iner and failed to hire him into the Equivalent Positions on the

    basis of his disability, while similarly situated employees who were not disabled did not suffer

    any adverse employment action.

              67.    Defendant's actions were motivated by actual malice or were the result of a willful

    and wanton disregard for the haim its actions were causing Plaintiff.

              68.    Defendant caused Plaintiff to suffer economic, physical and emotional harm.

              \VHEREFORE, Plaintiff demands judgment against Defendant and seeks damages for

    back pay, front pay, lost benefits, other compensatory damages, emotional distress damages,

    punitive damages, interest, compensation for the negative tax consequences ofreceiving a damage

    award in the fonn of a one-time lmnp sum, attomey' s fees, costs of suit, and such other relief that

    the Court may deem just and proper.



                                                       -8-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 11 of 15 PageID: 14
              ri~D-L-0.00669-19 02/13/2019 5:18:24 PM Pg 9 of 10 Trans ID: LCV2019276109




                                                COUNT FOUR
                                     (Retaliation in Violation of the
                                  Family and Medical Leave Act of 1993)

              69.    Plaintiff repeats and realleges the allegations set forth above as if set forth at length

    herein.

              70.    Plaintiff engaged in protected activity under the Family and Medical Leave Act of

    1993 (FMLA) by requesting and taking medical leave in connection with a serious medical
                                                                                                                 I
    condition sustained as a result of a workplace accident.

              71.    Defendant took adverse employment actions against Plaintiff in retaliation for such

    protected activity, including terminating his employment as Operations Examiner, failing to

    provide a reasonable accommodation to Plaintiff, demoting Plaintiff to the position of Tower

    Operator, and taking additional adverse employment actions to te1minate Plaintiff's employment

    by PATH.

               72.   A direct and proximate causal relationship exists between Plaintiff's protected

    activity and the adverse employment actions taken by PATH, in violation of the FMLA.

               73.   Defendant's actions were motivated by actual malice or were the result of a willful

    and wanton disregard for the harm its actions were causing Plaintiff.

               74.   Defendant caused Plaintiff to suffer economic, physical and emotional harm.

               WHEREFORE, Plaintiff demands judgment against the Defendant and seeks damages for

     back pay, reinstatement or front pay, lost benefits, liquidated damages, emotional distress
                                  ,/
     damages, punitive damages, statutory penalties, interest, compensation for the negative tax

     consequences of receiving a damage award in the form of a one-time lump sum, attorneys' fees,

     costs of suit, and such other relief that the Court may deem just and proper.




                                                       -9-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 12 of 15 PageID: 15
           f-;ll/D-L-090669-19 02/13/2019 5:18:24 PM Pg 10 of 10 Trans ID: LCV2019276109




                                    DEMAND FOR TRIAL BY JURY

     Plaintiff, Carl Lupia, demands a trial by jury on all issues.

                                 DESIGNATION OF TRIAL COUNSEL

     John C. Messina is hereby .designated as trial counsel in this matter.

                                                    BERKOWITZ, LICHTSTEIN, KURITSKY,
                                                    GIASULLO & GROSS, LLC
                                                    Attorneys for Plaintiff, John C. Messina                                  .....
                                                                                         .. , .......,•·········. •......•·~/
                                                                                          ....      ······• . •·,,.•··· . •
                                                                                      . -~       ....
                                                    By:                        -:t!:P•' ,.,/
     Dated: February 13, 2019                                 John c.:iZ1:;sef.irra~ Esq.
                                                                          ~· ..
                                                                        y~·-
                               CERTIFICATION PURSUANT TOR. 4:5-1

             I HEREBY CERTIFY in accordance with New Jersey Civil Practice R- 4:5-1, that, to the

     best ofmy knowledge, info1mation and belief, the instant matter in controversy is not the subject

     of any other action pending in any court or of a pending arbitration proceeding. I am not presently

     aware of any other parties who should be joined in this action.


                                                    BERKOWITZ, LICHTSTEIN, KURITSKY,
                                                    GIASULLO & GROSS, LLC
                                                    Attorneys for Plaintiff, John C. Messina

                                                                              Ld _ ,.,. ,. . . . . . .--------/
                                                    By:
     Dated: Febrnary 13, 2019                                  John C. ifess'iia(f:sq.
                                                                            /~/
                                                                     ~/




                                                      -10-
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 13 of 15 PageID: 16
                   ldUD-L-000669-19 02/13/2019 5:18:24 PM Pg 1 of 1 Trans ID: LCV2019276109




                                            Civil Case Information Statement


    Case Caption: LUPIA CARL VS PORT AUTHORITY                                        Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
    TRANS -HUDSON C                                                                   Document Type: Complaint with Jury Demand
    Case Initiation Date: 02/13/2019                                                  Jury Demand: YES - 6 JURORS
    Attorney Name: JOHN MESSINA                                                       Hurricane Sandy related? NO
    Firm Name: BERKOWITZ LICHTSTEIN KURITSKY                                          Is this a professional malpractice case? NO
    GIASULLO & GROSS, LLC                                                             Related cases pending: NO
    Address: 75 LIVINGSTON AVE                                                        If yes, list docket numbers:
    ROSELAND NJ 07068                                                                 Do you anticipate adding any parties (arising out of same
    Phone:                                                                            transaction or occurrence)? NO
    Name of Party: PLAINTIFF : Lupia, Carl
    Name of Defendant's Primary Insurance Company
    (if known): Unknown



       ::;!(fliE;Jr-ffORl\·iXriof{r,il:6Sff6Ito.dNT.HJs):oiu'1 CArmoT BE INTRODU,CEDlN'fO E\'iPENCE}:
       '   "   C   '   '   •   •   ' C   "\;ASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDiATION ,'   '   '   . , ',' '


     Do parties have a current, past, or recurrent relationship? YES

     If yes, is that relationship: Employer/Employee

     Does the statute governing this case provide for payment of fees by the losing party? YES

    Use this space to alert the court to any special case characteristics that may warrant individual
    management or accelerated disposition:



     Do you or your client need any disability accommodations? NO
             If yes, please identify the requested accommodation:



    Will an interpreter be needed? NO
                   If yes, for what language:




     I certify that confidential personal identifiers have been redacted from documents now submitted to the
     court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

     02/13/2019                                                                                                              /s/ JOHN MESSINA
     Dated                                                                                                                              Signed
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 14 of 15 PageID: 17
               HUD L 000669-19 02/14/2019 5:01:39 AM    Pg 1 of 1 Trans ID: LCV2019277632

HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY       NJ 07306
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 217-5162
COURT HOURS 8:30 AM - 4:30 PM

                               DATE:   FEBRUARY 13, 2019
                               RE:     LUPIA CARL VS PORT AUTHORITY TRANS -HUDSON C
                               DOCKET: HUD L -000669 19

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON KIMBERLY E. ESPINALES-MALO

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT:   (201) 795-6908.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R. 4: 5A-2.
                            ATTENTION:
                                             ATT: JOHN MESSINA
                                             BERKOWITZ LICHTSTEIN KURITSKY
                                             75 LIVINGSTON AVE
                                             ROSELAND          NJ 07068

ECOURTS
Case 2:19-cv-08742-MCA-MAH Document 1-2 Filed 03/19/19 Page 15 of 15 PageID: 18
                   NJ 1 SUPERIOR COURT LAWYER REFERRAL AND LEGAL SERVICE LIST



  ATLANTIC COUNTY:                ESSEX COUNTY:                      MONMOUTH COUNTY:               SUSSEX COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court   Deputy Clerk, Superior
  Civil Division, Direct Filing   Civil Customer Service             Court House                    Court
  1201 Bacharach Blvd., 1st Fl.   Hall of Records, Room201           P. 0. Box 1269                 Sussex County Judicial
  Atlantic City, NJ 08401         465 Dr. Martin Luther King Jr.     Freehold, NJ 07728-1269        Center
  LAWYER REFERRAL                 Blvd.                              LAWYER REFERRAL                43-47 High Street
  (609} 345-3444                  Newark, NJ 07102                   (732} 431-5544                 Newton, NJ 07860
  LEGAL SERVICES                  LAWYER REFERRAL                    LEGAL SERVICES                 LAWYER REFERRAL
  (609) 348-4200                  (973) 622-6204                     (732) 866-0020                 (973) 267-5882
                                  LEGAL SERVICES                                                    LEGAL SERVICES
                                  (973) 624-4500                                                    (973) 383-7400

  BERGEN COUNTY:                  GLOUCESTER COUNTY:                 MORRIS COUNTY:                 UNION COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Morris County Courthouse       Deputy Clerk, Superior
  Civil Division, Room 115        Civil Case Management Office,      Civil Division                 Court
  Justice Center, 1O Main St.     Attn: Intake, First Fl., Court     Washington & Court Streets     1st Floor, Court House
  Hackensack, NJ 07601            House                              P. 0. Box 910                  2 Broad Street
  LAWYER REFERRAL                 1 North Broad Street               Morristown, NJ 07963-0910      Elizabeth, NJ 07207-
  (201)488-0044                   Woodbury, NJ 08096                 LAWYER REFERRAL                6073
  LEGAL SERVICES                  LAWYER REFERRAL                    (973} 267-5882                 LAWYER REFERRAL
  (201) 487-2166                  (856) 848-4589                     LEGAL SERVICES                 (908) 353-4715
                                  LEGAL SERVICES                     (973) 285-6911                 LEGAL SERVICES
                                  (856) 848-5360                                                    (908) 354-4340

  BURLINGTON COUNTY:              HUDSON COUNTY:                     OCEAN COUNTY:                  WARREN COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court   Deputy Clerk, Superior
  Central Processing Office       Civil Records Dept.                Court House, Room 121          Court
  Attn: Judicial Intake           Brennan Court House, 1st Floor     118 Washington Street          Civil Division, Court
  First Fl., Courts Facility      583 Newark Avenue                  P.O. Box 2191                  House
  49 Rancocas Road                Jersey City, NJ 07306              Toms River, NJ 08754-2191      413 Second Street
  Mt. Holly, NJ 08060             LAWYER REFERRAL                    LAWYER REFERRAL                Belvidere, NJ 07823-
  LAWYER REFERRAL                 (201) 798-2727                     (732) 240-3666                 1500
  (609) 261-4862                  LEGAL SERVICES                     LEGAL SERVICES                 LAWYER REFERRAL
  LEGAL SERVICES                  (201) 792-6363                     (732) 341-2727                 (908) 859-4300
  (609) 261-1088                                                                                    LEGAL SERVICES
                                                                                                    (908) 475-2010
  CAMDEN COUNTY:                  HUNTERDON COUNTY:                  PASSAIC COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court
  Civil Processing Office         Civil Division                     Civil Division - Court House
  Hall of Justice                 65 Park Avenue                     77 Hamilton Street
  1"1 Fl, Suite 150               Flemington, NJ 08822               Paterson, NJ 07505
  101 South 5th Street            LAWYER REFERRAL                    LAWYER REFERRAL
  Camden, NJ 08103                (908) 236-6109                     (973) 278-9223
  LAWYER REFERRAL                 LEGAL SERVICES                     LEGAL SERVICES
  (856) 482-0618                  (908) 782-7979                     (973) 523-2900
  LEGAL SERVICES
  (856) 964-2010

  CAPE MAY COUNTY:                MERCER COUNTY:                     SALEM COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court
  9 N. Main Street                Local Filing Office, Ceiurthouse   Attn: Civil Case Management
  Cape May Court House, NJ        175 S. Broad Street                Office
  08210                           P. 0. Box 8068                     92 Market Street
  LAWYER REFERRAL                 Trenton, NJ 08650                  Salem, NJ 08079
  (609) 463-0313                  LAWYER REFERRAL                    LAWYER REFERRAL
  LEGAL SERVICES                  (609) 585-6200                     (856) 935-5629
  (609) 465-3001                  LEGAL SERVICES                     LEGAL SERVICES
                                  (609) 695-6249                     (856) 691-0494

  CUMBERLAND COUNTY:              MIDDLESEX COUNTY:                  SOMERSET COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court
  Civil Case Management Office    Middlesex Vicinage ·               Civil Division Office
  60 West Broad Street            Second Floor, Tower                40 North Bridge Street
  P. 0. Box 10                    56 Paterson Street                 P. o. Box 3000
  Bridgeton, NJ 08302             P. 0. Box 2633                     Somerville, NJ 08876
  LAWYER REFERRAL                 New Brunswick, NJ 08903-2633       LAWYER REFERRAL
  (856) 696-5550                  LAWYER REFERRAL                    (908) 685-2323
  LEGAL SERVICES                  (732) 828-0053                     LEGAL SERVICES
  (856) j:391-0494                LEGAL SERVICES                     (908) 231-0840
                                  (732) 249-7600
